The Court, by
Shepley, C. J.,
orally.
The enactment of 1847 was not intended to repeal any part of ch. 89, of the R. S. It only introduced some classes of causes which should justify a divorce, which were not embraced in the former law. That law was not altered as to causes of divorce, which had already been prescribed.
If all the facts alleged in the libel, are to be considered as proved, they, at most, only show a desertion ; and that desertion was much less than the five years continuance, required by the R. S. Libel dismissed.